            Case 2:21-cv-00904-GMN-NJK Document 24
                                                23 Filed 08/02/21
                                                         07/30/21 Page 1 of 3




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ.
     Nevada Bar No. 12400
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          hoguem@gtlaw.com
 7   Attorneys for Defendant
     Zions Bancorporation, N.A.
 8

 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11   LINDA LEE SIPPLE, ON BEHALF OF                          Case No. 2:21-cv-00904-GMN-NJK
12   HERSELF AND ALL OTHERS SIMILARLY
     SITUATED
                                                             AMENDED STIPULATION AND ORDER
13                                                           TO EXTEND THE TIME FOR
                            Plaintiff,                       DEFENDANT ZIONS
14                                                           BANCORPORATION, N.A. TO RESPOND
     v.                                                      TO THE AMENDED COMPLAINT
15
     ZIONS BANCORPORATION, N.A.,                             [FIRST REQUEST]
16
                            Defendant.                       [Amended to Correct Caption Only]
17

18

19           Plaintiff Linda Lee Sipple (“Sipple”) and defendant Zions Bancorporation, N.A. (“Zions”), by
20   and through their undersigned attorneys, hereby stipulate and agree as follows:
21           1.      Plaintiff filed a putative class action Complaint against Zions in the Eighth Judicial
22   District Court for the State of Nevada in the above-captioned action on February 17, 2021.
23           2.      Plaintiff served the Complaint on Zions on April 8, 2021.
24           3.      On May 7, 2021, Zions removed the matter to this Court pursuant to 28 U.S.C. § 1441
25   and 28 U.S.C. § 1332(d).
26           4.      Pursuant to Fed. R. Civ. P. 81(c)(2), the deadline for Zions to respond to the Complaint
27   was May 14, 2021.
28   ///

     ACTIVE 59111998v2
            Case 2:21-cv-00904-GMN-NJK Document 24
                                                23 Filed 08/02/21
                                                         07/30/21 Page 2 of 3




 1           5.      On May 17, 2021, the Court granted the parties’ Stipulation and Order to Extend the
 2   Time for Defendant to Respond to the Complaint [First Request], thereby extending the response date
 3   to June 7, 2021.
 4           6.      Sipple filed her remand motion on June 4, 2021.
 5           7.      The parties submitted their Stipulation and Order to Extend the Briefing Schedule for
 6   the Motion to Remand [First Request] [Doc. 15], which was granted by the Court. Thus, in accordance
 7   with the stipulation and order, Zions filed its opposition on June 25, 2021, and Sipple filed her reply in
 8   support of her motion to remand on July 9, 2021.
 9           8.      On July 7, 2021, Zions filed its Motion to Dismiss Complaint with Prejudice Or, in the
10   Alternative, to Strike Class Action Allegations [Doc. 19]. In response, Sipple filed her Amended
11   Complaint [Doc. 21] on July 21, 2021, and the deadline for Zions to respond to the Amended Complaint
12   is August 4, 2021.
13           9.      On July 29, 2021, the parties met and conferred regarding the Zions’ intention to file a
14   motion to dismiss in response to the Amended Complaint. The parties agreed that Zions would have
15   additional time up through and including September 10, 2021 in which to file its motion to dismiss in
16   response to the Amended Complaint. The parties also agreed that Sipple will have until October 8,
17   2021 to file her opposition to the motion to dismiss, and Zions will have until October 29, 2021 in
18   which to file its reply in support of its motion to dismiss.
19           10.     Good cause supports the requested extended briefing schedule because Zions will have
20   an opportunity to evaluate the merits of Sipple’s Amended Complaint and the parties to prepare
21   appropriate responses, in addition to the fact that the parties are engaged in active settlement
22   discussions.
23           11.     No other requests have been made regarding any other deadlines.
24           12.     The parties enter into this stipulation in good faith and not for the purpose of delay.
25           THEREFORE, and for good cause shown, the parties respectfully request that the deadline for
26   Zions to file a motion to dismiss the Amended Complaint be extended to September 10, 2021. Sipple
27   ///
28   ///
                                                         -2-
     ACTIVE 59111998v2
            Case 2:21-cv-00904-GMN-NJK Document 24
                                                23 Filed 08/02/21
                                                         07/30/21 Page 3 of 3




 1   will have until October 8, 2021 in which to respond to the motion to dismiss, and Zions will have until
 2   October 29, 2021 in which to submit its reply in support of the motion to dismiss.
 3           IT IS SO STIPULATED.
 4   DATED this 30th day of July, 2021.                  DATED this 30th day of July, 2021.
 5   GREENBERG TRAURIG, LLP                              KOPELOWITZ OSTROW FERGUSON
                                                         WEISELBERG GILBERT
 6

 7
            /s/ Jacob D. Bundick                                /s/ Jason H. Alperstein
 8   JACOB D. BUNDICK, ESQ.                              JASON H. ALPERSTEIN, ESQ.
     Nevada Bar No. 9772                                 (Pro Hac Vice)
 9   MICHAEL R. HOGUE, ESQ.                              One West Las Olas Boulevard, Suite 500
     Nevada Bar No. 12400                                Fort Lauderdale, Florida 33301
10   10845 Griffith Peak Drive, Ste. 600                                and
     Las Vegas, Nevada 89135                             BURAK S. AHMED, ESQ.
11   Attorneys for Defendant                             Nevada Bar No. 12547
     Zions Bancorporation, N.A.                          LAW OFFICES OF BURAK S. AHMED, PC
12                                                       3651 Lindell Road, Suite D812
                                                         Las Vegas, Nevada 89103
13                                                       Attorneys for Plaintiff Linda Lee Sipple
14

15

16                                                  ORDER
17           IT IS SO ORDERED:
18

19                                                    ______________________________________
20                                                    HONORABLE NANCY J. KOPPE
                                                      UNITED STATES MAGISTRATE JUDGE
21                                                    DATED: ______________________________
                                                                 August 2, 2021

22

23

24

25

26

27

28
                                                      -3-
     ACTIVE 59111998v2
